Citation Nr: 0947242	
Decision Date: 12/14/09    Archive Date: 12/24/09

DOCKET NO.  07-07 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a macular hole of 
the right eye, to include as secondary to the service-
connected disability of amblyopia in the left eye, secondary 
to anisometropia.

2.  Entitlement to service connection for skin cancer, to 
include as due to exposure to ionizing radiation.

3.  Entitlement to a disability rating in excess of 20 
percent for amblyopia in the left eye, secondary to 
anisometropia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1951 to 
January 1954.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2006 rating decision of the Roanoke, 
Virginia Department of Veterans' Affairs (VA) Regional Office 
(RO).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of service connection for skin cancer, to include 
as due to exposure to ionizing radiation and entitlement to a 
disability rating in excess of 20 percent for amblyopia in 
the left eye, secondary to anisometropia, are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  An April 1995 RO decision denied service connection for a 
macular hole of the right eye, to include as secondary to the 
service-connected disability of amblyopia in the left eye, 
secondary to anisometropia, finding that no new and material 
evidence had been received.

2.  The evidence added to the record since the April 1995 RO 
decision was previously submitted to agency decision makers, 
is cumulative and redundant and, by itself or when considered 
with previous evidence of record, does not relate to an 
unestablished fact necessary to substantiate the claim and 
does not raise a reasonable possibility of substantiating the 
claim for service connection for a macular hole of the right 
eye, to include as secondary to the service-connected 
disability of amblyopia in the left eye, secondary to 
anisometropia.


CONCLUSIONS OF LAW

1.  The April 1995 RO decision that denied service connection 
for a macular hole of the right eye, to include as secondary 
to the service-connected disability of amblyopia in the left 
eye, secondary to anisometropia, was not appealed and thus 
became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 3.104(a) (2009).

2.  New and material evidence has not been received to reopen 
a claim of service connection for a macular hole of the right 
eye, to include as secondary to the service-connected 
disability of amblyopia in the left eye, secondary to 
anisometropia.  38 U.S.C.A. § 5108, 7105(d) (West 2002); 38 
C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, and 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2009).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
that the claimant is expected to provide.  The Board notes 
that a "fourth element" of the notice requirement, requesting 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim, was recently removed 
from the language of 38 C.F.R. § 3.159(b)(1).  See 38 C.F.R. 
§ 3.159(b)(1) (2009).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) that to the extent possible the VCAA notice, as 
required by 38 U.S.C.A. § 5103(a) (West 2002), must be 
provided to a claimant before an initial unfavorable decision 
on a claim for VA benefits.  Pelegrini, 18 Vet. App. at 119-
20; see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

In the recent case Shinseki v. Sanders, 129 S.Ct. 1696 
(2009), the U.S. Supreme Court held that the Federal 
Circuit's blanket presumption of prejudicial error in all 
cases imposed an unreasonable evidentiary burden upon VA. 
 Rather, in Shinseki v. Sanders, the Supreme Court suggested 
that determinations concerning prejudicial error and harmless 
error should be made on a case-by-case basis.  Id.  As such, 
in conformance with the precedents set forth above, on 
appellate review the Board must consider, on a case-by-case 
basis, whether any potential VCAA notice errors are 
prejudicial to the claimant. 

Prior to the initial adjudication of the Veteran's claim for 
whether new and material evidence has been received to reopen 
a claim for service connection in the March 2006 rating 
decision, he was provided notice of the VCAA in June 2005.  
The VCAA letter indicated the types of information and 
evidence necessary to substantiate the claim, and the 
division of responsibility between the Veteran and VA for 
obtaining that evidence, including the information needed to 
obtain lay evidence and both private and VA medical treatment 
records.  Thereafter, the Veteran received additional notice 
in March 2006, pertaining to the downstream disability rating 
and effective date elements of his claim, and was furnished a 
Statement of the Case in February 2007.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006); see also Mayfield and 
Pelegrini, both supra.

In addition, the June 2005 letter informed the Veteran:

You were previously denied service connection for a 
macular hole of the right eye.  You were notified 
of the decision on August 30, 1990.  The appeal 
period for this decision has expired and the 
decision is final.  In order for us to reconsider 
this issue, we need "new and material evidence."

To qualify as new, the evidence must be submitted 
to VA for the first time.  Although VA will make 
reasonable efforts to help you obtain currently 
existing evidence, we cannot provide a medical 
examination or obtain a medical opinion until your 
claim is successfully reopened.

In order to qualify as material, the additional 
existing evidence must pertain to the reason your 
claim was previously denied.

Your claim was previously denied because there was 
no evidence of a right eye disability being 
incurred in or aggravated during military service 
nor does the evidence establish a right eye 
disability secondary to service-connected 
amblyopia.  Therefore the evidence you submit must 
relate to this fact.

New and material evidence must raise a reasonable 
possibility of substantiating your claim.  The 
evidence can not simply be repetitive or cumulative 
of the evidence we had when we previously denied 
your claim.

In the context of a claim to reopen, the VCAA also requires 
the Secretary to look at the bases for the denial in the 
prior decision and to respond with a notice letter that 
describes what evidence would be necessary to substantiate 
that element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  The veteran must also be notified of what 
constitutes both "new" and "material" evidence to reopen the 
previously denied claim. See Kent v. Nicholson, 20 Vet. App. 
1 (2006).  As describe above, the Veteran was notified of the 
Kent requirements in June 2005 as it relates to his service 
connection claim for macular hole of the right eye, to 
include as secondary to the service-connected disability of 
amblyopia in the left eye, secondary to anisometropia.

The Veteran's service personnel records are not available and 
are presumed destroyed by the 1973 fire at the National 
Personnel Records Center (NPRC).  The Board is aware that in 
such situations, it has a heightened obligation to explain 
its findings and conclusions and carefully consider the 
benefit-of-the-doubt rule.  See Cuevas v. Principi, 3 Vet. 
App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 
367 (1991).

When service records are missing, VA also has a duty to 
search alternate sources of service records.  Washington v. 
Nicholson, 19 Vet. App. 362 (2005).  In this case, a July 
2005 response from the NPRC notified the RO that the 
Veteran's service personnel records were fire related and the 
information requested could not be reconstructed.  Moreover, 
there is no allegation or indication that there were any 
service personnel records relating the Veteran's right eye 
disability to his active service.  The RO issued a formal 
finding of unavailability of these records in December 2005.

All relevant evidence necessary for an equitable resolution 
of the issue on appeal has been identified and obtained, to 
the extent possible.  The evidence of record includes service 
treatment records, copies of service personnel records, a 
formal finding of the unavailability of the records of 
radiation risk activity and service personnel records, 
private medical records, VA outpatient treatment reports, VA 
examinations and statements from the Veteran and his 
representative.  The Veteran has not indicated that he has 
any further evidence to submit to VA, or which VA needs to 
obtain.  There is no indication that there exists any 
additional evidence that has a bearing on this case that has 
not been obtained.  The Veteran and his representative have 
been accorded ample opportunity to present evidence and 
argument in support of his appeal.  All pertinent due process 
requirements have been met.  See 38 C.F.R. § 3.103 (2009).



Pertinent Laws and Regulations

An April 1995 RO decision denied service connection for a 
macular hole of the right eye, to include as secondary to the 
service-connected disability of amblyopia in the left eye, 
secondary to anisometropia, finding that no new and material 
evidence had been received.  The Veteran did not appeal and 
the April 1995 RO decision is final.  38 U.S.C.A. § 7105; 
38 C.F.R. § 3.104(a) (2009).  The Veteran was originally 
denied service connection for a macular hole of the right eye 
by an August 1990 rating decision, finding that there was no 
evidence of a right eye disability being incurred in or 
aggravated during military service and no evidence 
establishing a right eye disability secondary to service-
connected amblyopia.

If a claim of entitlement to service connection has been 
previously denied and that decision became final, the claim 
can be reopened and reconsidered only if new and material 
evidence is received with respect to that claim.  38 U.S.C.A. 
§ 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2009).

VA must review all of the evidence received since the last 
final decision in order to determine whether the claim may be 
reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  
For purposes of determining whether new and material evidence 
has been received to reopen a finally adjudicated claim, the 
recently submitted evidence will be presumed credible.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curiam) (holding that the "presumption of credibility" 
doctrine continues to be binding precedent).


Analysis 

The evidence of record at the time of the April 1995 RO 
decision included service treatment reports, copies of 
service personnel records submitted by the Veteran, private 
medical records, VA examinations from August 1985 and January 
1995 and a May 1986 VA outpatient treatment report.  Service 
treatment reports reflect no findings of a right eye 
disability at any time during the Veteran's active service.  
Copies of service personnel records, submitted by the 
Veteran, reflect no incidents of an injury to the right eye 
during active service.  The private medical records, VA 
examinations from August 1985 and January 1995 and the May 
1986 VA outpatient treatment report reflect the Veteran has 
been treated for and diagnosed with a current right eye 
disability, including legal blindness, right eye retinol 
detachment and a macular hole in the right eye.  

The new evidence of record submitted after the April 1995 RO 
decision includes VA outpatient treatment reports from 
January 1995 to August 2006, private medical records from 
June 1994 to April 2005, a July 2005 VA examination and a 
January 2007 VA nexus opinion.  These records reflect the 
Veteran has been treated for and diagnosed with a current 
right eye disability including legal blindness, decreased 
vision, cataracts, nuclear sclerosis, senile macular 
degeneration, old macular hole in right eye, elevated 
intraocular pressure, macular hole in right eye, pre-retinol 
fibrosis and posterior vitreous detachment.  In the January 
2007 VA nexus opinion, a VA examiner concluded that a right 
eye macular hole or cataract was not caused by the left eye 
disability, which was amblyopia.  

The Board finds that the newly received evidence, when 
considered in conjunction with the previous evidence of 
record, does not relate to an unestablished fact regarding a 
right eye disability being incurred in or aggravated during 
military service or a right eye disability being secondary to 
service-connected amblyopia of the left eye, to substantiate 
the Veteran's claim for service connection.  Although new, 
the evidence does not relate to unestablished facts necessary 
to substantiate the claim for a macular hole of the right eye 
in a way that would raise a reasonable possibility of 
substantiating the previously denied claim.  In this regard, 
the Board notes that the newly received evidence reflects a 
medical diagnosis of a current disability of the right eye 
which had been previously established in the record.  
Moreover, the January 2007 VA examiner's opinion, that a 
right eye macular hole or cataract was not caused by the left 
eye amblyopia, does not establish medical evidnence of a 
nexus between the Veteran's service or service-connected 
disability and his current right eye disability.  

Therefore, as the evidence is considered cumulative and 
redundant of the evidence of record at the time of the final 
April 1995 RO decision and does not furnish a reasonable 
possibility of substantiating the Veteran's claim for service 
connection for macular hole of the right eye, to include as 
secondary to the service-connected disability of amblyopia, 
in the left eye, secondary to anisometropia, this claim is 
not reopened.  See 38 C.F.R. § 3.156(a).


ORDER

New and material evidence not having been received, service 
connection for service connection for macular hole of the 
right eye, to include as secondary to the service-connected 
disability of amblyopia, in the left eye, secondary to 
anisometropia, is not reopened.


REMAND

The Board finds that there is a further VA duty to assist the 
Veteran in developing evidence pertinent to his claims for 
service connection for skin cancer, to include as due to 
exposure to ionizing radiation, and entitlement to a 
disability rating in excess of 20 percent for amblyopia in 
the left eye, secondary to anisometropia.  38 U.S.C.A. § 
5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 (2009).  

Where the record before the Board is inadequate to render a 
fully informed decision, a remand to the RO is required in 
order to fulfill its statutory duty to assist the Veteran to 
develop the facts pertinent to the claim.

Service Connection for Skin Cancer

As noted above, the Veteran's service personnel records, 
including any information regarding radiation risk activity, 
are not available and are presumed destroyed by the 1973 fire 
at the NPRC.  The Board is aware that in such situations, it 
has a heightened obligation to explain its findings and 
conclusions and carefully consider the benefit-of-the-doubt 
rule.  See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  When 
service records are missing, VA also has a duty to search 
alternate sources of service records.  Washington v. 
Nicholson, 19 Vet. App. 362 (2005).  

In this case, in a July 2005 response to a request for the 
Veteran's service personnel records, the NPRC notified the RO 
that these records were fire related and the information 
requested could not be reconstructed.  Based upon this 
information, the RO issued a formal finding of unavailability 
of any records of radiation risk activity in December 2005.  

In a June 2005 VA form RRAIS (JF), the Veteran reported that 
he sustained exposure to radiation during active military 
duty in the summer of 1953 in Desert Rock, Nevada.  The 
Veteran also reported that he had forgotten the unit or 
organization he was with at that time.  He did report 
receiving a film badge.  The Veteran stated that he was 
stationed in a trench 2000 yards from ground zero at the time 
of the explosion.  He also reported that other military 
personnel with him at this time included his brother, [redacted]
[redacted].  

In a December 2005 NA form 13055, Request for Information 
Needed to Reconstruct Medical Data, the Veteran reported that 
he was assigned to the 916th Medical Ambulance (AMB) Company 
in Camp Pickett, Virginia.  He also noted at the end of the 
form "spring 1953." 

The copies of service personnel records submitted by the 
Veteran and his DD form 214 indicate that his most 
significant assignment was to the 403rd Evacuation Hospital.  
The Veteran's service treatment reports also indicate that he 
was assigned to the 403rd Evacuation Hospital from at least 
March 1953 until his separation from active service in 
January 1954.

VA outpatient treatment reports from January 1995 to August 
2006 and an August 1995 private medical record reflect that 
the Veteran was treated for and diagnosed with basal cell 
cancer of the left ear, neoplasms of the skin, erythematous 
skin lesion of the left lateral shoulder and actinic 
keratosis versus superficial skin cancer with no evidence of 
melanoma.

In the March 2006 rating decision and April 2007 Statement of 
the Case, the RO reported that VA form RRAIS (JF) and NA form 
13055 were sent to the Veteran with respect to his claim for 
service connection for skin cancer, to include as due to 
exposure to ionizing radiation.  However, the record does not 
reflect that an attempt to obtain the Veteran's unit 
histories was performed.  

The Board also finds that skin cancer is an enumerated 
radiogenic disease for presumptive purposes under 38 C.F.R. § 
3.311(b)(2). 

Given the VA's duty to search alternate sources of service 
records when service records are missing and, in considering 
the evidence that skin cancer is an enumerated radiogenic 
disease for presumptive purposes under 38 C.F.R. § 
3.311(b)(2), the Veteran's reports that he was assigned to 
the 916th Medical Ambulance (AMB) Company in Camp Pickett, 
Virginia, the assignment to the 403rd Evacuation Hospital 
from at least March 1953 to January 1954 and the Veteran's 
reports that he sustained exposure to radiation during active 
military duty in the spring or summer of 1953 in Desert Rock, 
Nevada, an attempt to obtain the unit history for the Veteran 
is necessary.  Therefore, the RO should obtain the Veteran's 
unit history in order to verify whether the Veteran was 
associated with radiation exposure in Desert Rock, Nevada in 
the spring or summer of 1953, whether his unit was stationed 
in the Desert Rock, Nevada at any time during spring or 
summer of 1953 and whether his unit was exposed to ionizing 
radiation during this period.

For claims involving Veterans who participated in atmospheric 
weapons testing, dose data will be requested from the 
Department of Defense.  38 C.F.R. § 3.311(2).  This data will 
then be forwarded to the Under Secretary for Health, who will 
be responsible for preparation of a dose estimate, to the 
extent feasible, based on available methodologies.  38 C.F.R. 
§ 3.311(a)(2)(iii) (2009).

A Disability Rating in Excess of 20 Percent for Amblyopia in 
the Left Eye, Secondary to Anisometropia

The Veteran, through his representative, contends that the 
most recent VA examination for the left eye was conducted in 
July 2005, over four years earlier, and that when a 
disability is worse than when originally rated a new VA 
examination should be provided, indicating his symptoms have 
worsened since the last VA examination.  See Informal Hearing 
Presentation, October 2009.

The record reflects that, following the July 2005 VA 
examination, the additional medical evidence of record 
included VA outpatient treatment reports from August 2005 to 
December 2006 and a January 2007 VA opinion regarding the 
relationship between the Veteran's right eye disability and 
his left eye disability.  

The July 2005 VA examination demonstrated the Veteran had 
best corrected far and near visual acuity of 20/100 in the 
left eye and 20/400 in the right eye.  The examiner noted 
that Goldman visual field test was not indicated for the left 
eye as there was no clinical evidence suggesting visual field 
impairment.  The Veteran was diagnosed with cataracts and 
refractive amblyopia in the left eye and the examiner found 
that the amblyopia accounted for the reduced visual acuity in 
the left eye.  

VA outpatient treatment reports from August 2005 to December 
2006 reflect that the Veteran was treated for and diagnosed 
with bilateral cataracts, greater in the left than the right, 
for which he underwent surgery in November 2006.  

The Board opines that further findings relating to the 
Veteran's left eye amblyopia are needed to evaluate the 
current severity of this disability.  See 38 U.S.C.A. § 5103A 
(West 2002 & Supp. 2009).  As the Veteran was last examined 
at the VA in July 2005, approximately four years ago, the 
Veteran's statements indicating a worsening of symptoms and 
the medical evidence of surgery on the eyes in November 2006, 
the Board finds that a current VA examination is necessary to 
adequately evaluate the claim.  See Caffrey v. Brown, 6 Vet. 
App. 377 (1995); Green v. Derwinski, 1 Vet. App. 121 (1991).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Please obtain the Veteran's unit 
histories in order to verify the nature, 
location, and duration of the Veteran's 
service during the spring and summer of 
1953, to include the following:

(a).  Whether the Veteran was attached to 
a unit which was involved in any nuclear 
atmospheric testing in Desert Rock, Nevada 
in the spring or summer of 1953.

(b).  Whether the Veteran's unit, 
including the 916th Medical Ambulance 
(AMB) Company and the 403rd Evacuation 
Hospital, was stationed in the Desert 
Rock, Nevada and had been associated any 
nuclear atmospheric testing in the spring 
or summer of 1953.

2.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the RO should develop the 
claim for service connection for the 
Veteran's skin cancer in accordance with 
the provisions of 38 C.F.R. § 3.311. 

3.  The RO/AMC should schedule the Veteran 
for VA optometry (eye) examination to 
determine the current severity of his 
service-connected left eye amblyopia.  The 
claims folder must be made available to 
and reviewed by the examiner in connection 
with the examination, to include a copy of 
this remand.  All tests deemed necessary 
should be conducted.  The examiner should 
provide a diagnosis of any eye disorders 
found.  The examiner is asked to comment 
on the current left eye amblyopia 
symptomatology.  

4.  After the development requested above 
has been completed to the extent possible, 
the record should again be reviewed.  If 
the benefits sought on appeal remain 
denied, the Veteran and his 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.  The case should then be returned 
to the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


